DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 filed 13 September 2022, with respect to the rejections of claims 1-9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been respectfully withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190142180 A1 to Huang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 10 as being unpatentable over US 20120317727 A1 to Tanaka in view of US 20190142180 A1 to Huang.
	Re Claim 1, Tanaka teaches:
	An air mattress (at least [Abstract] “air mattress”) comprising: an air cell unit including a first air cell and a second air cell (at least Fig. 3 and [0028] “FIG. 3 is a schematic view of air supply/release systems for each of bladder-shaped cells of the air mattress according to the embodiment of the present invention”.); and 
a controller capable of independently controlling a first internal pressure in the first air cell and a second internal pressure in the second air cell (at least Fig. 3 element 15 and [0043] “a mattress control circuit 15 for controlling air supply/release to each of the air cell groups 10 by the air supply/release pump” and [0047] “It is thereby possible to separately adjust the air pressure within the bladder-shaped cells according to the part of the body”.), 
wherein the controller performs, when receiving an input to change the second internal pressure, after a first operation to set the first internal pressure to a first set internal pressure determined related to the first air cell, a second operation to change the second internal pressure (at least Figs. 10 and 12-13 and [0056] “The mattress control circuit 15 is configured so as to begin supplying air using the air supply/release pump 11 to each of the air supply systems when the difference between the value measured by the pressure sensor provided for each of the systems and the set target value is 5% or more for a period of four seconds or longer” and [0058-60], which describe that different cells corresponding to different parts of a human body can have their pressures changed independently when a human lies on the bed.).
Tanaka does not explicitly teach:
a user interface device configured to receive inputs from a user; and the user interface device receives an input before a second operation to change the second internal pressure.
However, Huang teaches:
a user interface device configured to receive inputs from a user; and the user interface device receives an input before a second operation to change the second internal pressure (at least Figs. 12-14 and [0047] “When a user operates the external control module or the external control panel, the external control module or the external control panel generates an operation command signal. The controller 24 receives the operation command signal and thus generates a control command signal for controlling an operation mode of the gas delivery host 2. The operation mode varies from the type of air mattress to the type of air mattress; hence, the corresponding controllable range (adjustable by the user) varies from the type of air mattress to the type of air mattress. As a result, the controller 24 of the gas delivery host 2 has to identify the type of air mattress connected”.).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the air mattress taught by Tanaka with the user interface taught by Huang because both are directed towards the same field of endeavor of air mattresses and doing so involves the use of a known technique (providing user interface control taught by Huang) with a known device (air mattress taught by Tanaka) with predictable results.  A person having ordinary skill would have been motivated to do so because “The operation mode varies from the type of air mattress to the type of air mattress; hence, the corresponding controllable range (adjustable by the user) varies from the type of air mattress to the type of air mattress” (Huang [0047]).
Re Claim 2, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
wherein in the first operation, the controller, compares the first internal pressure with the first set internal pressure (at least [0056] “the difference between the value measured by the pressure sensor provided for each of the systems and the set target value is 5% or more”.), 
changes, when the first internal pressure is the first set internal pressure, the second internal pressure, and supplies air or exhausts air to and from, when the first internal pressure is not the first set internal pressure, the first air cell to cause the first internal pressure to be the first set internal pressure (at least [0058] “when the body weight of the person lying on the air mattress is, for example, from 30 to 135 kg, each of the air cell groups is separately controlled so that the pressure within the bladder-shaped cells of air cell group 10a, which corresponds to the person's head area, is, for example, from 1.6 to 4.3 kPa; the pressure within the bladder-shaped cells of air cell group 10g, which corresponds to the person's heel area, is, for example, from 1.1 to 3.0 kPa; the pressure within the bladder-shaped cells of the lower sections of air cell group 10c and 10e (system A), which correspond to the person's back area and thigh area, is from 1.5 to 6.4 kPa; and the pressure within the bladder-shaped cells of the lower section of air cell group 10d (system B), which corresponds to the person's buttock area, is from 1.1 to 3.3 kPa”.).
Re Claim 3, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
further comprising a third air cell (at least Fig. 4 element 10b “Shoulder Area”) provided between the first air cell (at east Fig. 4 element 10a “Head Area”) and the second air cell (at least Fig. 4 element 10g “Heel Area”), 
the controller being capable of controlling a third internal pressure in the third air cell, independently of the first internal pressure and the second internal pressure (at least [0047] “It is thereby possible to separately adjust the air pressure within the bladder-shaped cells according to the part of the body”.), and 
the controller being configured to perform, between the first operation and the second operation, a third operation to cause the third internal pressure to be a third set internal pressure determined related to the third air cell (at least Figs. 10 and 12-13 and [0056] “The mattress control circuit 15 is configured so as to begin supplying air using the air supply/release pump 11 to each of the air supply systems when the difference between the value measured by the pressure sensor provided for each of the systems and the set target value is 5% or more for a period of four seconds or longer” and [0058-60], which describe that different cells corresponding to different parts of a human body can have their pressures changed independently when a human lies on the bed.).
Re Claim 4, the combination of Tanaka and Huang teaches:
	The air mattress according to claim 3 (detailed with respect to claim 3).
Tanaka further teaches:
further comprising a fourth air cell, wherein the fourth air cell is present between the third air cell and the second air cell (at least Fig. 4 element 10d “Buttock Area”), 
the controller is capable of controlling a fourth internal pressure in the fourth air cell, independently of the first internal pressure, the second internal pressure, and the third internal pressure (at least [0047] “It is thereby possible to separately adjust the air pressure within the bladder-shaped cells according to the part of the body”.), 
the controller conducts, between the third operation and the second operation, a fourth operation to cause the fourth internal pressure to be a fourth set internal pressure determined related to the fourth air cell (at least Figs. 10 and 12-13 and [0056] “The mattress control circuit 15 is configured so as to begin supplying air using the air supply/release pump 11 to each of the air supply systems when the difference between the value measured by the pressure sensor provided for each of the systems and the set target value is 5% or more for a period of four seconds or longer” and [0058-60], which describe that different cells corresponding to different parts of a human body can have their pressures changed independently when a human lies on the bed.), and the fourth air cell is an air cell for a hip (at least Fig. 4 element 10d “Buttock Area”).
Re Claim 5, the combination of Tanaka and Huang teaches:
	The air mattress according to claim 3 (detailed with respect to claim 3). 
Tanaka further teaches:
wherein the third air cell is an air cell for shoulders (at least Fig. 4 element 10b “Shoulder Area”).
Re Claim 6, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
wherein the first air cell is an air cell for a head (at east Fig. 4 element 10a “Head Area”), and the second air cell is an air cell for buttocks (at least Fig. 4 element 10d “Buttock Area”).
Re Claim 7, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
wherein the air cell unit includes a first end and a second end, a first direction from the first end to the second end is along a direction from the first air cell to the second air cell (at least Fig. 4), 
a first distance along the first direction between the first end and the first air cell is shorter than a second distance along the first direction between the first end and the second air cell, a third distance along the first direction between the second end and the first air cell is longer than a fourth distance along the first direction between the second end and the second air cell, the third distance is longer than the second distance, and the fourth distance is longer than the first distance (at least Fig. 4, which shows that there are 7 areas corresponding to different human body parts, and the areas have different distances between themselves.).
Re Claim 8, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
further comprising a pump unit that performs supply and exhaust of air to and from the first air cell and the second air cell, wherein the controller controls the pump unit (at least Fig. 4 and [0043] “an air supply/release pump 11 […] control circuit 15 for controlling air supply/release to each of the air cell groups 10 by the air supply/release pump”.).
Re Claim 10, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
wherein the first air cell unit is located on a head side of the air mattress against the second air cell unit (at least Fig. 3).
Re Claim 11, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Tanaka further teaches:
wherein supplying or exhausting air in the first and second air cell units is performed in sequence from a head side towards a buttocks side of the air mattress (at least Figs. 10-11 and [0036] “FIG. 11 chronologically illustrates the operation of each of the air supply/release systems when a decubitus ulcer prevention function of the air mattress according to the embodiment of the present invention is operated”.).
Re Claim 12, the combination of Tanaka and Huang teaches:
The air mattress according to claim 1 (detailed with respect to claim 1). 
Huang further teaches:
wherein, when the user interface device receives an input to change the first internal pressure (at least [0047] “When a user operates the external control module or the external control panel, the external control module or the external control panel generates an operation command signal. The controller 24 receives the operation command signal and thus generates a control command signal for controlling an operation mode of the gas delivery host 2”.), the controller performs the first operation to set the first internal pressure to the first internal pressure, then the second operation to change the second internal pressure to a second set internal pressure if the second internal pressure is not already the second set internal pressure (at least Figs. 11-16 and [0090] “Determine whether the result of subtracting the target pressure level from the pressure level at the current point in time is greater than a first threshold. If “yes”, go to step S750. If “no”, go to step S760. The first threshold may be set to 0, that is, it is only when there is no difference between the target pressure level and the pressure level at the current point in time that the inflation is full.  In another embodiment, the first threshold is set to a range value, for example, −0.5˜0.5, to provide a certain degree of flexibility. [0095] S750: Obtain an inflation time period corresponding to the difference in accordance with an inflation time period comparison table such that the process flow of the method returns to step S720 after the gas-supplying device has supplied gas for the inflation time period”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673